Gilbert, J.
1. The court did not err in overruling the demurrer of the defendants to the petition.
2. The court did not err in allowing the amendment to the petition, making the tax-collector a party defendant.
3. No brief of evidence is- incorporated in the bill of exceptions, and none is specified or otherwise brought to this court. Therefore no question dependent upon evidence can be decided.
4. The court did not err in granting the interlocutory injunction. Perry v. Baggett, 164 Ga. 143 (137 S. E. 766); Towns v. Workmore School District, 166 Ga. 393 (142 S. E. 877); Barber v. Cummings, 167 Ga. 289 (145 S. E. 443). Judgment affirmed.

All the Justices concur.

8. W. Sturgis, for plaintiffs in: error. G. 0. Bidgood, contra.